   Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 1 of 19 PageID #: 446



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------- x


JEFFREY THEODAT,                                                                  DEFENDANTS’ REQUEST TO
                                                                                  CHARGE
                                                                  Plaintiff,
                                                                                  16-CV-3977 (FB) (JO)
                                - against -

THE CITY OF NEW YORK, NYPD OFFICER JOEL
CROOMS, NYPD OFFICER DALSH VEVE, NYPD OFFICER
CHRISTOPHER MCDONALD

                                                               Defendants.

----------------------------------------------------------------------------- x
                       Defendants Detective Joel Crooms, Detective Dalsh Veve, and Police Officer

    Christopher McDonald, by their attorney ZACHARY W. CARTER, Corporation Counsel of the

    City of New York, respectfully request, pursuant to Rule 51 of the Federal Rules of Civil

    Procedure, that the Court give the following instructions to the jury: 1

                                               SUBSTANTIVE LAW2

                      To recover on any or all of plaintiff’s claims against the defendants, plaintiff must

    prove by a preponderance of the evidence:

                      First, that the alleged incident happened as plaintiff claims, and that such conduct

    deprived the plaintiff of a right protected by the Constitution of the United States, and Second,

    1
      In accordance with the Court’s Individual Rules and Practices, defendants limit their proposed
    request to charge to the elements of the claim, damages, and defenses. Defendants do not
    include general introductory or closing instructions.
    2
      Defendants intend to rely on the defense of qualified immunity. As the Court in Zellner v.
    Summerlin, 494 F.3d 344 (2d Cir. 2007), and Stephenson v. John Doe, 332 F.3d 68 (2d Cir.
    2003) has held, the issue of qualified immunity is one for the Court to determine as a matter of
    law. Thus, defendants respectfully submit that the jury should not be charged on qualified
    immunity. Defendants also respectfully submit that special jury interrogatories may be used to
    permit the jury to resolve the disputed facts upon which the Court can then determine, as a matter
    of law, the ultimate question of qualified immunity.
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 2 of 19 PageID #: 447



that the conduct of the defendants was the proximate cause of the injuries and damages sustained

by plaintiff.

                I will now explain to you these two elements that plaintiff must prove by a

preponderance of the evidence:

                              First Element: Deprivation of a Right

                Turning to the first element of the plaintiff’s claims against the defendants, that is,

that he was deprived of a federal right, the plaintiff must prove each of the following by a

preponderance of the credible evidence:

                First, that the defendants committed the acts as alleged by the plaintiff;

                Second, that those acts as alleged by plaintiff caused the plaintiff to suffer the loss

of a federal right;

                Third, that, in performing the acts alleged, the defendant acted intentionally or

recklessly.

                I will now explain each of these elements to you.

                You must first determine whether the defendants committed the acts as alleged by

the plaintiff. The law imposes liability only upon a defendant who “subjects, or causes to be

subjected” any person to the deprivation of any federal right. A defendant in a § 1983 action

may not be held liable merely because he holds a supervisory position or a position of high

authority. Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994). Thus, in order for the plaintiff to

prevail on his claims, there must be some evidence of personal involvement by the defendant.

Under the law, a defendant is considered to have been personally involved in a constitutional

violation if the defendant in question directly participated in the alleged wrongful acts.

Therefore, you must first make a determination of personal involvement by the defendants for



                                                -2-
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 3 of 19 PageID #: 448



the constitutional violations alleged by the plaintiff. If you find that a defendant was not

personally involved in the deprivation of the plaintiff’s constitutional rights, then you must find

for the defendant on that alleged violation. If, however, you find that a defendant was personally

involved in the deprivation of the plaintiff’s constitutional rights, then you must go on to

determine whether the plaintiff has proven the other elements of his claims regarding the

deprivation of his constitutional rights against that defendant.         Although there are three

defendants in this case, each defendant is entitled to fair, separate, and individual consideration

without regard to your decision as to the other defendant.

               Second, if you determine that a defendant committed the acts as alleged by the

plaintiff, you must determine whether those acts caused the plaintiff to suffer the loss of a federal

right.

               Third, the plaintiff must establish that the defendant acted intentionally or

recklessly. An act is intentional if it is done voluntarily and deliberately, and not because of

mistake, accident, negligence, or other innocent reason. An act is reckless if done in conscious

disregard of its known probable consequences. In determining whether a defendant acted with

the requisite state of mind, you should remember that, while witnesses may see and hear and so

be able to give direct evidence of what a person does or fails to do, there is no way of looking

into a person’s mind. Therefore, you have to rely on your understanding of what was done, what

the people involved said was in their minds, and your belief or disbelief with respect to those

facts and statements.

                               Second Element: Proximate Cause

               The second element which the plaintiff must prove by a preponderance of the

credible evidence is that the defendants’ acts were a proximate cause of the injuries sustained by



                                               -3-
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 4 of 19 PageID #: 449



the plaintiff. Proximate cause means that there must be a sufficient causal connection between a

defendant’s acts or omissions and an injury or damage sustained by the plaintiff.

                 A proximate cause need not always be the only cause either in time or space.

There may be more than one proximate cause of an injury or damage. Many factors or the

conduct of two or more people may operate at the same time, either independently or together to

cause an injury.

                 Put another way, a defendant is not liable if the plaintiff’s injuries were caused by

conduct independent of the defendant’s acts or omissions or if such conduct produced a result

which was not reasonably foreseeable to the defendant.

                                         FALSE ARREST 3

                 Plaintiff alleges that he was falsely arrested by defendants Detective Joel Crooms,

Detective Dalsh Veve, and Police Officer Christopher McDonald under federal law. Defendants

deny this claim and assert that there was probable cause to arrest plaintiff.

                 Federal law provides that no person may be arrested without probable cause. 4 Let

me explain what “probable cause” means. Probable cause exists when, based on the totality of

circumstances, an officer has knowledge of, or reasonably trustworthy information as to, facts

and circumstances that are sufficient to warrant a person of reasonable caution in the belief that

an offense has been, is being committed, or is attempting to be committed by the person to be




3
  Defendants respectfully submit that because the elements of false arrest under state law are
duplicative of the federal charge, the jury should not be given a separate state law charge. To do
so would only be confusing. See, e.g., Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996); Hygh
v. Jacobs, 961 F.2d 359, 366 (2d Cir. 1992) (the elements for plaintiff’s state law false arrest
claim are identical to her federal false arrest claim).
4
    Cook v. Sheldon, 41 F.3d 73, 78 (2d Cir. 1994).

                                                 -4-
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 5 of 19 PageID #: 450



arrested. 5 Defendants have the burden of proving the existence of probable cause. Whether

probable cause existed depends upon the reasonable conclusions to be drawn from the facts

known to the defendants at the time of the arrest of plaintiff. 6 You are not to view the question

of probable cause from a position of calm, reflective hindsight, but from the position of how the

circumstances appeared to the officers at the time. 7

                 Probable cause requires only the probability of criminal activity; it does not

require an actual showing of criminal activity. 8 In other words, the arrestee’s actual guilt or

innocence is irrelevant to the determination of probable cause. 9 An arrest made with probable

cause is lawful even if the plaintiff actually did not commit the crime. 10 An officer need not

have been convinced beyond a reasonable doubt that a criminal offense was being, had been or is

about to be committed. Thus, the ultimate disposition of the criminal charge against plaintiff,

whatever it may have been, is irrelevant to this question. 11

                 The existence of probable cause is measured at the moment of arrest, not based on

later developments. 12 You are not to view the question of probable cause from a position of

calm, reflective hindsight, but from a position of how the circumstances appeared to the officers




5
    Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004).
6
    Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006).
7
  Ali v. City of New York, No. 11 Civ. 5469 (LAK), 2012 U.S. Dist. LEXIS 126233, at *14
(S.D.N.Y. Sept. 5, 2012).
8
    Ricciuti v. New York City Transit Auth., 124 F.3d 123, 128 (2d Cir. 1997).
9
    Michigan v. DeFillippo, 443 U.S. 31, 36 (1979); Pierson v. Ray, 386 U.S. 547, 555 (1967).
10
     Id.
11
     Pierson v. Ray, 386 U.S. 547, 555 (1967); Weyant v. Okst, 101 F.3d 845, 852 (2d. Cir. 1996).
12
   Taken from the instructions given by the Hon. Judge Lewis A. Kaplan in the case of Manigault
v. Brown, 11 Civ. 4307 (LAK) (S.D.N.Y. – delivered on July 18, 2012).

                                                -5-
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 6 of 19 PageID #: 451



at the time. 13 Because the existence of probable cause is analyzed from the perspective of a

reasonable person standing in the officer’s shoes, the actual subjective beliefs of the officer are

irrelevant to the determination of probable cause. 14 Once a police officer has a reasonable basis

to believe there is probable cause to arrest, the officer is not required to explore or eliminate

every theoretically plausible claim of innocence before making an arrest. 15

                 Once officers possess facts sufficient to establish probable cause, they are neither

required, nor allowed to sit as prosecutor, judge or jury. Their function is to apprehend those

suspected of wrongdoing, and not to finally determine guilt through the weighing of the

evidence. 16 An officer also has no duty to investigate any claims of innocence by a plaintiff,

and, if an officer ignored any statements of innocence by the plaintiff or the plaintiff’s witnesses,

that does not defeat probable cause. 17 Probable cause can exist even where it is based on

mistaken information, so long as the arresting officer acted reasonably and in good faith in

relying on that information. 18

                 The existence of probable cause is not measured by the strict standards required

for a criminal conviction. An officer need not have been convinced beyond a reasonable doubt

at the time of an arrest that a criminal offense has been, is being committed, or is attempting to

be committed by the person to be arrested. Probable cause only requires a fair probability that an



13
  Taken from the instructions given by the Hon. Judge Lewis A. Kaplan in Manigault v. Brown,
11 Civ. 4307 (LAK); see also Maryland v. Pringle, 540 U.S. 366, 371 (2003).
14
     Whren v. United States, 517 U.S. 806, 812-813 (1996).
15
     Baker v. McCollan, 443 U.S. 137, 145-46 (1979); Panetta, 460 F.3d at 395.
16
     Krause v. Bennett, 887 F.2d 362, 372 (2d Cir. 1989).
17
  Taken from the instructions given by Hon. Judge Andrew J. Peck in Tsesarskaya v. City of
New York, et al., No. 11 Civ. 4897 (S.D.N.Y. – delivered on June 13, 2012).
18
     Bernard v. U.S., 25 F.3d 98, 102 (2d Cir. 1994).

                                                -6-
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 7 of 19 PageID #: 452



offense has been, is being committed, or is attempting to be committed. There need not have

been evidence proving each of the elements of the offense at the time the officer made the

arrest. 19

                Moreover, it is not necessary that the officer had probable cause to arrest plaintiff

for the offense(s) with which he eventually charged the plaintiff, so long as the officer had

probable cause to arrest plaintiff for any criminal offense. An arrest made with probable cause

for any offense – whether charged or not – is lawful. 20

                Defendants assert that probable cause existed to arrest plaintiff for the following

offenses:

               Criminal possession of marijuana in the fifth degree, under Penal Law §

221.10(1): A person is guilty of criminal possession of marijuana in the fifth degree when he

knowingly and unlawfully possesses marijuana in a public place, as defined in section 240.00 of

this chapter, and such marijuana is burning or open to public view.

               Unlawful possession of marijuana, under Penal Law § 221.05: A person is guilty

of unlawful possession of marijuana when he knowingly and unlawfully possesses marijuana.

“Possess” means to have physical possession of or otherwise to exercise dominion or control

over tangible property. A person knowingly possesses marijuana when that person is aware that

he is in possession of a substance. 2122


19
   This paragraph has been taken from the instructions given by the Hon. Judge Lewis A. Kaplan
in Manigault v. Brown, 11 Civ. 4307 (LAK) (citing Devenpeck v. Alford, 543 U.S. 146, 152-3
(2004); DeFillippo, 443 U.S. at 36; United States v. Ginsburg, 758 F.2d 832 (2d Cir. 1985).
20
  This paragraph has been adapted from the instructions given by the Hon. Judge Brian M.
Cogan in the case of Spero v. Tudor, 11 CV 4850 (BMC) (E.D.N.Y. – delivered on October 11,
2012); see also Devenpeck v. Alford, 543 U.S. 146, 153 (2004).
21
  This paragraph has been adopted from the instructions given by the Hon. Judge Lewis A.
Kaplan in the case Manigault, 11 CV 4307 (LAK).

                                               -7-
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 8 of 19 PageID #: 453



                Littering, under New York City Administrative Code § 16-118(a): No person

shall litter, sweep, throw or cast, or direct, suffer or permit any servant, agent, employee, or other

person under his or her control, to litter, sweep, throw or cast any ashes, garbage, paper, dust or

other rubbish and refuse of any kind whatsoever, in or upon any street or public place, vacant lot,

air shaft, areaway, backyard court, park, or alley.

                With regards to these offenses, you must also consider whether there was

probable cause to arrest plaintiff for an attempt of any of these offenses under Penal Law §

110.00. A person is guilty of an attempt to commit a crime when, with intent to commit a crime,

he engages in conduct which tends to effect the commission of such crime. 23

                I instruct you further that the law recognizes what is called the fellow officer rule.

Under the fellow officer rule, an arrest by an officer who himself lacks probable cause to make

the arrest is lawful as long as other officers initiating the arrest or involved in the investigation

have sufficient information to form the basis for probable cause. This is so because modern

police work can be complex. Officers often do not work all alone. Not every officer always can

be aware of every aspect of an investigation. Hence, in determining whether there is a legal

basis for an arrest – in other words, probable cause – the law looks to the information known to

all law enforcement authorities who are cooperating in an investigation. The knowledge of each

of the officers is presumed known to all. 24

                If you find that probable cause existed for any one of the offenses I just described,

or an attempt of those offenses, then you must find in favor of the defendants with respect to

22
  Defendants reserve the right to amend this portion of their proposed charged depending upon
how the evidence comes in a trial.
23
     Penal Law § 110.00.
24
  This paragraph has been adopted from the instructions given by the Hon. Judge Lewis A.
Kaplan in the case Manigault, 11 CV 4307 (LAK).

                                                -8-
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 9 of 19 PageID #: 454



plaintiff’s false arrest claim. Keep in mind, you do not need to be unanimous as to which crime

you find probable cause, only that you are unanimous that probable cause existed for any

crime. 25

                                   FAILURE TO INTERVENE

                Plaintiff also claims that Detective Dalsh Veve and Officer Christopher

McDonald failed to intervene to stop Detective Joel Crooms from subjecting him to an arrest

without probable cause. You are not to consider this claim unless you first find that plaintiff has

proven by a preponderance of the evidence that at least one of the defendants is liable for

violating plaintiff’s constitutional rights to be free from false arrest.

                With respect to the failure to intervene claim, all police officers have an

affirmative duty to intervene to protect the constitutional rights of individuals from infringement

by other police officers in their presence. This means that if a police officer, although not

directly violating an individual by falsely arresting him, witnesses another police officer falsely

arresting that person, that police officer has an affirmative duty to stop the violation. His failure

to do so would make him liable for the preventable harm proximately caused by the other

officer’s false arrest.

                This duty only arises, however, if the police officer has a realistic opportunity to

intervene to prevent the violation from occurring. In other words, if you find that the police

officer did not have sufficient time to intervene on the individual’s behalf, then you should not

hold that police officer liable for failing to intervene.




25
  This paragraph has been adapted from the instructions given by the Hon. Judge Brian M.
Cogan in Spero, 11 CV 4850 (BMC).

                                                 -9-
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 10 of 19 PageID #: 455



                 Thus, before you can hold any defendant liable under plaintiff’s failure to

 intervene claim, you must conclude that plaintiff has proven by a preponderance of the evidence

 the following elements:

                 First: that one of the defendants falsely arrested plaintiff;

                 Second: that another defendant observed the false arrest and knew it was

 unlawful;

                 Third: that the defendant observing the false arrest had a realistic opportunity to

 intervene, as I have described that phrase; and

                 Fourth: that the defendant observing the false arrest failed to take reasonable steps

 to prevent the false arrest.

                 If plaintiff has not proven these elements, you must find for defendants on this

 claim.

                                       EXCESSIVE FORCE 26

                 The plaintiff alleges that defendant Detective Joel Crooms violated his Fourth

 Amendment rights by using excessive force.         Defendant disputes plaintiff’s version of events,

 and contends that his actions were justified, reasonable under the circumstances, and in

 accordance with the existing law. Therefore, you must first determine whose version of events

 you believe.


 26
    Defendants oppose the jury being charged on plaintiff’s state law claim of battery as said claim
 is duplicative of plaintiff’s excessive force claim. See Castro v. County of Nassau, 739 F. Supp.
 2d 153, 178, n.17 (E.D.N.Y. 2010) (same standard applies for § 1983 excessive force claim and
 state law battery claim); see also Tianshu Li v. United States, No. 05 Civ. 6237 (NRB), 2009
 U.S. Dist. LEXIS 96945, at *5, n.2 (S.D.N.Y. Oct, 8, 2009) (“As against law enforcement
 personnel, assault and battery claims under New York law parallel the Fourth Amendment
 standard governing the use of force incident to a lawful arrest.”) (citation omitted). If however,
 this Court chooses to charge the jury on plaintiff’s state law claim for battery, defendants are
 prepared to supplement their proposed charge to include language for the claim.

                                                 - 10 -
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 11 of 19 PageID #: 456



                 In order to find for plaintiff on this claim, you must find three (3) things: first, that

 he suffered a physical injury; second, that the injury suffered was proximately caused by the

 intentional actions or conduct of defendant, and no one else, directed at the plaintiff; and third,

 that the amount of force used was in excess of what a reasonable officer would have used under

 similar circumstances.

                 Even if you find that there was some forcible contact between the plaintiff and the

 defendant, that mere fact would not be sufficient by itself to demonstrate that the defendant

 violated the plaintiff’s constitutional rights. 27   In fact, in restraining an individual or taking an

 individual into custody, a police officer is not constitutionally required to be courteous. That

 means that “evil intentions” will not be considered excessive force if the force that was used was

 in fact reasonable. 28    In other words, a police officer’s good intentions will not make an

 excessive use of force permissible, and his bad intentions will not make a reasonable use of force

 excessive. 29

                 Every person has the right not to be subjected to unreasonable or excessive force

 by a law enforcement officer. On the other hand, an officer has the right to use such force as is

 necessary under a given set of circumstances. You must determine: 1) whether there was any

 force used against the plaintiff; 2) if there was force used against the plaintiff, whether the force

 was used by the defendant; and 3) if the defendant used force against the plaintiff, whether the

 27
   See Graham v. Connor, 490 U.S. 386, 396 (1989); Saucier v. Katz, 533 U.S. 194, 208 (2001);
 see also instructions given by Hon. Judge Robert P. Patterson in Butler v. Kibel, et al., 10 CV
 7974 (S.D.N.Y. – delivered on February 17, 2012).
 28
   See Graham, 490 U.S. at 397; Anderson v. Branen, 17 F.3d 552, 559 (2d Cir. 1994); Kash v.
 Honey, 38 Fed. Appx. 73, 76 (2d Cir. 2002).
 29
   Adapted from the instructions given by Hon. Brian M. Cogan in Ivan Kimbrough v. Detective
 John R. Nixon, et al., 10 CV 1088 (E.D.N.Y.); see also instructions given by Hon. Judge Andrew
 L. Carter in Thomas v. City of New York, et al., 09 CV 3162 (S.D.N.Y. – delivered on July 5,
 2012).

                                                  - 11 -
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 12 of 19 PageID #: 457



 force was unnecessary, unreasonable, or excessively violent. Force is unnecessary, unreasonable

 or excessively violent if the officer exceeded that degree of force which a reasonable and prudent

 law enforcement officer would have applied under the same circumstances. 30 In determining

 whether the constitutional line has been crossed, you must analyze the totality of the

 circumstances. 31 In making this determination, you may take into account such factors as the

 severity of the crime at issue, whether the plaintiff posed an immediate threat to the safety of the

 defendant you are considering or others, and whether the plaintiff actively resisted arrest or

 attempted to evade arrest by flight. 32 Although the severity of plaintiff’s alleged injuries is not

 determinative, it is relevant to the consideration of whether there was force used and, if so,

 whether the alleged force was reasonable.

                  Now the Constitution must not be trivialized, the use of force is not uncommon or

 unusual in the course of restraining an individual. Not every push or shove by a police officer

 constitutes excessive force, even if it may later seem unnecessary in the peace and quiet of this

 courtroom. 33 Minor scrapes, bumps or bruises potentially could occur, often unintended, during

 any arrest or stop and frisk, and an officer cannot be held liable for every such incident. 34

                  You must allow for the fact that police officers are forced to work in

 circumstances that are tense, uncertain and rapidly evolving. They must make split-second

 30
   Adapted from the instructions given by Hon. Judge Donald E. Walter in Rocky Williams v.
 City of New York, et al., 01 Civ. 4146 (EDNY).
 31
      Plumhoff v. Rickard, 134 S. Ct. 2012, 2020 (2014) (citing Graham, 490 U.S. at 396).
 32
    Taken from the instructions given by Hon. Paul A. Engelmayer in Diaz, 14 CV 4716
 (S.D.N.Y. – delivered on February 3, 2016).
 33
      Graham, 490 U.S. at 396.
 34
   Adapted from the instructions given by Hon. Judge Barbara S. Jones in Pope v. Buttner, 10
 CV 4118 (S.D.N.Y. – delivered March 7, 2012); and instructions given by Hon. Judge Andrew J.
 Peck in Tsesarskaya v. City of New York, et al., 11 CV 4897 (S.D.N.Y. – delivered on June 13,
 2012).

                                                 - 12 -
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 13 of 19 PageID #: 458



 judgments about their actions and about the amount of force that is necessary in a particular

 situation. 35 The question is only whether the officer’s actions are objectively reasonable in light

 of all the facts and circumstances confronting him. In this regard, you are not to decide if the

 least amount of force was used but rather you are only to decide if the force that was used, if any,

 was reasonable. 36

                  Because police officers are often forced to make split second judgments about the

 amount of force that is necessary in a given situation, the “reasonableness” of a particular use of

 force must be judged from the perspective of a reasonable officer on the scene, rather than with

 the 20/20 vision of hindsight. 37 You are not to consider the officer’s underlying intent or

 motivation. 38   I also instruct you that negligence does not violate the Fourth Amendment.

 Therefore, you should not consider whether or not the police officer may have negligently or

 carelessly created an otherwise objectively reasonable need to use force. 39

                  Defendant Detective Joel Crooms denies that he subjected the plaintiff to

 excessive force. Therefore, you must first determine whether the plaintiff has proven by a

 preponderance of the evidence that the acts alleged by him took place. If your answers are no,

 then your deliberations are over and you must bring back a verdict for the defendant on this

 35
    Taken from the instructions given by the Hon. Judge Tucker L. Melançon in Fryar v. Zhen, et
 al., 10 CV 5879 (E.D.N.Y. – delivered on September 21, 2011).
 36
    Taken from the instructions given by the Hon. Judge Brian M. Cogan in Gilliard v. Kibel, et
 al., 10 CV 5247 (E.D.N.Y. – delivered on January 5, 2012); see also instructions given by Hon.
 Judge Fredric Block in Stanczyk v. City of New York, et al., 11 CV 0249 (E.D.N.Y. – delivered
 on March 19, 2013).
 37
    See instructions given by Hon. Judge J. Paul Oetken in Choi v. Murdocco, 10 CV 6617
 (S.D.N.Y. – delivered November 13, 2012).
 38
      Graham, 490 U.S. at 396.
 39
    See Daniels v. William Sylvesters, 474 U.S. 327 (1986); Davidson v. Cannon, 474 U.S. 344
 (1986); Coakley v. Jaffe, 2000 U.S. App. LEXIS 26073, at *2 (2d Cir. 2000); Solana v. New
 York City Dep’t of Corr., 2012 U.S. Dist. LEXIS 161252, at *7 (E.D.N.Y. 2012) (ARR).

                                                - 13 -
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 14 of 19 PageID #: 459



 claim. If your answers are yes, then in determining whether the acts of the defendant caused the

 plaintiff to suffer the loss of a federal right, you must determine whether the amount of force

 used was that which a reasonable officer would have employed under similar circumstances.

                                              DAMAGES

                                        General Instructions 40

                 If you find that the plaintiff has proved, by a preponderance of the evidence, all of

 the elements of his claims for relief, you must then decide if he suffered any injuries as a result

 of the violation of his rights.

                 The fact that I am giving you instructions on damages does not mean that you

 must reach the issue of damages. You should not reach the issue of damages unless you find that

 the plaintiff has established liability on his claims. Also, just because I give you instructions on

 damages does not mean that I have any opinion about liability. It is for you alone to decide

 whether the defendants are liable to the plaintiff.

                 Should you decide that the plaintiff has proved a claim by a preponderance of the

 evidence, you must consider awarding two types of damages: compensatory damages and

 nominal damages. I will explain the law concerning each of these types of damages to you.

                                          Compensatory Damages 41

                 If you return a verdict for the plaintiff, then you may award him such sum of

 money as you believe will fairly and justly compensate him for any injury you believe he

 actually sustained as a direct consequence of the conduct of defendants. These damages are


 40
    Adapted from MARTIN A. SCHWARTZ & GEORGE C. PRATT, Section 1983 Litigation: Jury
 Instructions, Instruction § 18.01.2 (2005 Supplement).
 41
   Unless otherwise cited, all paragraphs in this section, entitled “Compensatory Damages”, were
 adapted from MARTIN A. SCHWARTZ & GEORGE C. PRATT, Section 1983 Litigation: Jury
 Instructions, Instruction § 18.01.1 (2005 Supplement).

                                                  - 14 -
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 15 of 19 PageID #: 460



 called compensatory damages. The purpose of compensatory damages is to make the plaintiff

 whole – that is, to compensate the plaintiff for the damage that he has proven by a preponderance

 of the credible evidence.

                 Compensatory damages are not allowed as a punishment and cannot be imposed or

 increased to penalize the defendants. You should not award compensatory damages for speculative

 injuries, but only for those injuries which the plaintiff has actually suffered, or that the plaintiff is

 reasonably likely to suffer in the future.

                 Moreover, you shall award actual damages only for those injuries that you find

 plaintiff has proven by a preponderance of credible evidence to have been the direct result of

 conduct by the defendants you have found liable. That is, you may not simply award actual

 damages for any injury suffered by plaintiff — you must award actual damages only for those

 injuries that are a direct result of actions by a defendant, and that are a direct result of conduct by

 a defendant that was a violation of plaintiff’s rights.

                 If you decide to award compensatory damages, you should be guided by

 dispassionate common sense. Computing damages may be difficult, but you must not let that

 difficulty lead you to engage in arbitrary guesswork. On the other hand, the law does not require

 that the plaintiff prove the amount of his losses with mathematical precision, but only with as

 much definiteness and accuracy as the circumstances permit.

                 You must use sound discretion in fixing an award of damages, drawing

 reasonable inferences where you find them appropriate from the facts and circumstances.

                 Plaintiff may not recover for any injury that existed prior to the incidents at issue,

 or for any injury from which he suffered that was not caused by the violation of his rights at




                                                  - 15 -
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 16 of 19 PageID #: 461



 issue here. You may, however, compensate the plaintiff to the extent that you find that he was

 further injured by the defendants; violations of his rights.

                Actual damages must not be based on speculation or sympathy. They must be

 based on the evidence presented at trial, and only on that evidence.

                                    Damages: Multiple Claims

                Plaintiff is entitled to only one recovery, if at all, sufficient to reasonably

 compensate him for his injuries. I therefore instruct you that if you find that plaintiff has

 prevailed on more than one claim, you may not award additional compensatory damages for the

 same injury. You should award an amount of compensatory damages equal to the total damages

 you believe will fairly and justly compensate plaintiff for the separate injuries he suffered. But

 you should not compensate plaintiff for the same injury twice simply because you find a

 defendant liable for multiple claims.

                                         Nominal Damages 42

                If you return a verdict in the plaintiff's favor on his § 1983 claims but find that he

 failed to meet her burden of proving, by a preponderance of the credible evidence, that he

 suffered any actual injuries, then you must return an award of damages in some nominal or token

 amount, not to exceed the sum of one dollar. Nominal damages are the law’s way of recognizing

 that constitutional rights must be scrupulously observed, even when constitutional violations

 have not been shown to have caused actual injury. 43


 42
    MARTIN A. SCHWARTZ & GEORGE C. PRATT, Section 1983 Litigation: Jury Instructions,
 Instruction § 18.03.1 (2005 Supplement).
 43
    Nominal damages are equally proper with respect to plaintiff’s battery claim. Brutus v.
 Silverseal Corp., 2010 U.S. Dist. LEXIS 143798, at *4 (S.D.N.Y. Aug. 31, 2010) (nominal
 damages are appropriate on assault and battery claims); Meyers v. Epstein, 232 F. Supp. 2d 192,
 199 (S.D.N.Y. 2002) (nominal damages are available in a battery case) (citing Brooker v. State,
 206 A.D.2d 712, 614 N.Y.S.2d 640 (3d Dep’t 1994)).

                                                - 16 -
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 17 of 19 PageID #: 462



                  Nominal damages may be awarded when the plaintiff has been deprived of a

 constitutional right but has suffered no actual damages as a natural consequence of that

 deprivation. The mere fact that a constitutional deprivation occurred is an injury to the person

 entitled to enjoy that right, even when no actual damages flow from the deprivation. 44

 Therefore, if you find that the plaintiff has suffered no injury as a result of a defendant’s conduct

 other than the fact of a constitutional deprivation, you must award nominal damages not to

 exceed one dollar.

                                         Punitive Damages 45

                  Plaintiff also seeks punitive damages in this case. If plaintiff has proven by the

 preponderance of the evidence that a defendant is liable, then you may, but you are not required,

 to determine whether the plaintiff is entitled to punitive damages.

                  In order to be entitled to punitive damages, you must find that the plaintiff has

 clearly established that the acts of the defendant causing the proven injury were wanton or

 showed a callous or reckless disregard for the rights of others. The purpose of punitive damages

 is to punish shocking conduct and to set an example to deter others from the commission of

 similar offenses in the future.

                  However, punitive damages are not awarded as a matter of right but are awarded

 only if you find that plaintiff has clearly proven that the defendant acted so outrageously and

 evidenced such a degree of malice or callousness that an example and deterrent needs to be




 44
      Smith v. Wade, 461 U.S. 30, 52-56 (1983).
 45
    Defendants maintain that the jury should not be instructed on punitive damages at this time.
 Although defendants contend that, after hearing the evidence, the Court will determine that no
 rational jury could find punitive damages against the defendants in this case, defendants propose
 the following language on punitive damages should the Court find that the charge is necessary.

                                                  - 17 -
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 18 of 19 PageID #: 463



 provided to assure that the defendant and others will be less likely to engage in such conduct in

 the future.

                  If you do decide to award punitive damages, the amount of punitive damages

 should be reasonable and should be proportionate only to the need to punish and deter. 46

                                           Attorneys’ Fees

                  Additionally, federal law provides for a separate award of attorneys’ fees should

 the plaintiff prevail in this case. The award of attorneys’ fees in such circumstances is a matter

 to be determined by the Court. Accordingly, if you award any damages to the plaintiff, you

 should not take into consideration the fees that the plaintiff may have to pay his attorneys. 47

                                        Federal Income Tax

                  If you make any award of damages, such award may not be subject to federal

 income taxes and you should not consider such taxes in determining the amount of damages, if

 any. 48

               [REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]




 46
      Smith v. Wade, 461 U.S. 30, 52-56 (1983).
 47
   Adapted from the instructions given by the Honorable Judge Lewis A. Kaplan in Manigault v.
 Police Officer Brown, et al., 11-CV-4307 (S.D.N.Y. – delivered on July 18, 2012).
 48
   Taken from the instructions given in Gabriel Diaz v. Police Officer Lauren Diaz, 14 CV 4716
 (S.D.N.Y. –February 3, 2016).

                                                  - 18 -
Case 1:16-cv-03977-FB-SJB Document 74 Filed 06/20/19 Page 19 of 19 PageID #: 464



                                      Damages: Final Word

                Again, let me repeat that the fact that I have instructed you as to the proper

 measure of damages should not be considered as intimating that I have any view as to which

 party is entitled to your verdict in this case. Instructions as to the measure of damages are

 required to be given for your guidance in the event you should find that any actual damages were

 proved by a preponderance of the evidence by plaintiff in this case according to the instructions I

 have given to you.

 Dated: June 20, 2019
        New York, New York



                                                  ZACHARY W. CARTER
                                                  Corporation Counsel of
                                                      the City of New York
                                                  Attorney for Defendants
                                                  100 Church Street
                                                  New York, New York 10007
                                                  Tel: (212) 356-0822


                                                  By: ____________/s/___________________
                                                     Evan F. Jaffe
                                                     Assistant Corporation Counsel




                                               - 19 -
